United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT               September 30, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-40576
                          Conference Calendar



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

ANTONIO RAMOS-LUCAS

                       Defendant - Appellant

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 1:04-CR-58-ALL
                          --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed the judgment of conviction and sentence

of Antonio Ramos-Lucas (“Ramos”).     Unites States v. Ramos-Lucas,

No. 04-40576 (5th Cir. Jan. 12, 2005) (unpublished).       The Supreme

Court vacated and remanded for further consideration in light of

United States v. Booker, 125 S. Ct. 738 (2005).     See De La Cruz-

Gonzalez v. United States, 125 S. Ct. 1995 (2005).       We requested




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40576
                                 -2-

and received supplemental letter briefs addressing the impact of

Booker.

     Ramos argues that the district court sentenced him under a

mandatory application of the United States Sentencing Guidelines

now prohibited by Booker.     However, he identifies “no evidence in

the record suggesting that the district court would have imposed

a lesser sentence under an advisory guidelines system.”     United

States v. Taylor, 409 F.3d 675, 677 (5th Cir. 2005).

     Ramos concedes that he cannot make the necessary showing of

plain error that is required by our precedent.    Furthermore, he

correctly acknowledges that this court has rejected the argument

that a Booker error is a structural error or that such error is

presumed to be prejudicial.     See United States v. Mares, 402 F.3d

511, 520-22 (5th Cir. 2005), petition for cert. filed (Mar. 31,

2005) (No. 04-9517); see also United States v. Malveaux, 411 F.3d

558, 561 n.9 (5th Cir.   2005), petition for cert. filed (July 11,

2005) (No. 05-5297).   He desires to preserve this argument for

further review.

     Because nothing in the Supreme Court’s Booker decision

requires us to change our prior affirmance in this case, we

therefore reinstate our judgment affirming Ramos’s conviction and

sentence.

     AFFIRMED.